At 
the outset, I would like to join previous speakers, on 
behalf of His Excellency Pierre Nkurunziza, President 
of the Republic of Burundi, and our entire delegation, 
in offering our warmest congratulations to Mr. Miguel 
d’Escoto Brockmann on his outstanding election to the 
presidency. We congratulate the other members of the 
Bureau as well. 
 We would also like to pay well-deserved tribute 
to his predecessor, Mr. Srgjan Kerim, for the skill and 
wisdom with which he guided the work of the General 
Assembly at its sixty-second session. We also take this 
opportunity to congratulate Mr. Ban Ki-Moon once 
again on the skill and dynamism with which he is 
guiding our Organization. We would also like to pay 
special tribute to his tireless devotion to the cause of 
peace and development in Burundi as we attempt to 
consolidate peace and stability. 
 Finally we wish to thank the United Nations 
Integrated Office in Burundi. 
 The sixty-third session of the General Assembly 
is taking place at a time when the people of Burundi 
are at last enjoying the end of the war between the 
Government army and the Parti Libération du Peuple 
Hutu-Forces nationale de libération (PALIPEHUTU-
FNL). The representatives of both parties have been 
sitting at the same table since May, seeking to identify 
the ways and means to implement the Comprehensive 
Ceasefire Agreement signed in Tanzania on 
7 September 2006. Allow us to also thank the 
international community, the United Nations, the 
African Union and the Regional Peace Initiative on 
Burundi for their participation in the return of the 
leaders of the PALIPEHUTU movement to Burundi. 
We also take this opportunity to call on that movement 
to commit itself resolutely to the peace process, in 
particular by ending its practice of forcing local 
populations to supply its fighters. For its part, the 
Government of Burundi reaffirms that it will spare no 
effort to ensure progress in the peace process. 
 This session is taking place three years after the 
establishment of democratically elected institutions in 
our country, and it is the first time in our history that 
an elected Government has lasted more than three 
years. This is an important stage in democracy. The 
people in general and the Government in particular 
welcome that milestone. 
 Thanks particularly to the support of the 
Peacebuilding Commission, the Government of 
Burundi has just launched, throughout the country, 
dialogue frameworks between the socio-political 
partners of Burundi: the leaders of political parties, 
members of Parliament, civil society and the media. 
They exchange views on the current challenges to our 
country in order to reach a consensus on the way 
democracy should function in Burundi. In the 
framework of promoting a sound justice system and 
national reconciliation, the Government will soon 
organize nationwide elections on the machinery for 
transitional justice. 
 Our Government is firmly committed to 
respecting human rights in all their forms. That is no 
easy task in a country that recently emerged from a 
civil war that lasted more than 15 years. Nevertheless, 
a number of measures have been taken and others are 
under way. An independent national human rights 
commission and a national children’s forum will soon 
be launched. Additionally, a new criminal code 
providing for severe punishment for gender-based 
  
 
08-52272 10 
 
violence is before Parliament, which is now up and 
running normally. In the same vein, the Government 
has established human rights focal points in all 
ministerial departments and is providing training in 
that area and in peace education. 
 I note that in Burundi, security is generally good 
throughout our national territory, but we are 
encountering certain forms of insecurity linked to 
attacks and killings as a result of armed robbery and 
land disputes. In order to control that phenomenon, the 
Government has begun to disarm the civil population. 
That is a very important and difficult measure, 
particularly because there is a large number of weapons 
in private hands. We are convinced that, unless those 
weapons are taken out of circulation and destroyed, 
peace and security will always be under threat. We 
therefore count on the support of our development 
partners to recover all weapons and munitions, 
particularly once the PALIPEHUTU-FNL combatants 
have completed the integration process. 
 Indeed, although our country is arduously 
recovering from the devastating effects of civil war, its 
gross domestic product remains among the lowest in 
the world. The purchasing power of the population has 
fallen and inflation has risen apace, particularly given 
the international phenomenon of the generalized 
increase in the price of food and oil products. 
 In a different vein, we recently organized a 
national housing and population census that will 
provide us with reliable data, without which it would 
be difficult to carry out sustainable development 
projects. The results of the census will allow the 
Government to improve the drafting of school and 
health policies, to which we pay particular attention, as 
evidenced by the measures already taken to establish 
free health care for children under the age of five and 
women at childbirth, as well as free basic education. 
 The Government has negotiated and launched 
macroeconomic and structural reforms that our 
development partners support. Those reforms are 
aimed at macroeconomic stabilization, the privatization 
of State enterprises, and bank and monetary 
management that is compatible with sustainable 
growth. 
 The Government is determined to fight corruption 
and tax fraud, and to promote real transparency in the 
management of public wealth. Allow me to recall that 
an anti-corruption law has been enacted and that an 
anti-corruption brigade is now operating. The public 
oversight body is playing its role and we welcome the 
considerable contribution made by civil society 
organizations. 
 Burundi welcomes the ratification of the Pact on 
Security, Stability and Development in the Great Lakes 
Region by nine members of the International 
Conference on the Great Lakes Region. We will, of 
course, pursue measures to ensure that all member 
States ratify the Pact. 
 We recall that Burundi joined the East African 
Community (EAC) in July 2007. As I address this 
Assembly, nine Burundian members of Parliament 
represent my country in the Legislative Assembly of 
the Community. That integration represents certain 
challenges for the people and Government of Burundi, 
particularly with respect to the imminent creation of a 
common market and a customs union, to culminate in 
the establishment of a political federation. We take this 
opportunity to express our gratitude to the States 
members of EAC, which understand the difficulties 
facing a country emerging from conflict, such as 
Burundi, and have implemented measures to assist our 
integration. Of course, we also count on the support of 
our development partners to help us in all areas of 
integration that we consider to be strategic for the 
political stability and development of the countries of 
the subregion. 
 Maintaining peace and security is a multidimensional 
task subject to the many challenges that our Organization 
is called upon to address. These include conflict 
prevention and resolution, combating terrorism, 
combating the illicit trade in small arms and light 
weapons and combating poverty, hunger and disease, 
including the HIV/AIDS pandemic. 
 The United Nations is mobilizing many efforts 
and resources to meet those challenges. While it is true 
that considerable progress has been achieved, our 
Organization still has much to do, because the way 
forward is still long. We should also point out that 
bloody conflicts and hotbeds of tension remain, 
including in Somalia, Darfur, Iraq, Afghanistan and the 
Middle East, et cetera. Terrorism is gaining ground all 
the time and is causing more death than conventional 
war. But we should not be discouraged. On the 
contrary, our Organization must demonstrate the 
capacity to prevent this type of conflict and provide 
effective remedies for the ills threatening humanity.  
 
 
11 08-52272 
 
 In the name of international solidarity, Burundi 
has decided to make its modest contribution towards 
resolving some of those crises, by providing military 
observers and police officers in Darfur and Côte 
d’Ivoire, and to military peacekeeping contingents in 
Somalia in the framework of operations established by 
the African Union. 
 Burundi enthusiastically welcomed the global 
challenge represented by the Millennium Development 
Goals (MDGs), which were adopted in 2000 and 
reaffirmed in the 2005 World Summit Outcome 
Document (resolution 60/1). We are pleased to report 
that, through its policy of free primary education and 
health care for children under five years and women in 
childbirth, Burundi is achieving successes that deserve 
support. While thanking those countries and peoples 
who have been of such great help to us since the launch 
of the policy in 2005, we would like to call for 
international solidarity, because the policy requires 
considerable Government resources that our country 
cannot acquire on its own.  
 Indeed, the World Solidarity Fund for the 
promotion of social and human development and the 
Global Fund to Fight AIDS, Tuberculosis and Malaria 
do exist, but unfortunately, despite those initiatives the 
results are still modest. We therefore appeal to 
developed countries that have not yet done so to keep 
their promise to allocate 0.7 per cent of gross national 
income to official development assistance.  
 Special attention should be given to problems 
including putting order into the international financial 
markets, the need to increase investment in Africa, the 
rational management of water and energy resources, 
technology transfer, international trade agreements, 
climate change and the management of toxic waste. 
 It is more urgent than ever to harmonize the 
procedures and instruments for achieving our common 
objectives, including efforts to counteract hunger, 
reduce poverty worldwide and to ensure peacebuilding. 
Otherwise, we will witness the persistence of 
phenomena including the tragedy of clandestine 
emigration, the brain drain, heightened crime and other 
ills.  
 In closing, I wish to say that we hope that a 
minimum of political will and strengthened 
international solidarity will enable the United Nations 
to find appropriate solutions to the scourges affecting 
our era. Long live international solidarity. Long live 
the United Nations. 